t c summary opinion united_states tax_court william n ward petitioner v commissioner of internal revenue respondent docket no 10606-07s filed date roxanne grossman and bradley ridlehoover specially recognized for petitioner aaron d gregory for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year at issue other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure the issues for decision are whether petitioner is entitled to claim dependency_exemption deductions for two minor children for and whether petitioner is also entitled to claim child tax_credits with respect to those children for the year in issue for the reasons discussed below we sustain respondent’s determination background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulations of facts and the accompanying exhibits at the time the petition was filed william n ward petitioner resided in virginia petitioner claimed dependency_exemption deductions on his federal_income_tax return for two of his children k w and w w petitioner also claimed child tax_credits with respect to k w and w w petitioner and the children’s mother separated in date and were divorced in date pursuant to the it is the court’s policy to use initials when referring to minors separation agreement joint legal custody of the children was awarded to petitioner and his ex-wife although his ex-wife had primary physical custody the separation agreement also specifically provided that petitioner is entitled to claim k w and w w as dependents on his tax returns so long as petitioner is current in the payment of his child_support_obligations petitioner’s ex-wife signed the separation agreement petitioner attached a copy of the separation agreement to his federal_income_tax return previously and at least for the taxable_year petitioner’s ex-wife had signed an irs form_8332 release of claim to exemption for child of divorced or separated parents allowing petitioner to claim dependency_exemption deductions for the two children pursuant to the terms of their divorce she did not sign a form_8332 for despite the fact that petitioner was current with his child_support_obligations for that year in fact petitioner’s ex-wife claimed the dependency_exemption deductions herself in violation of the separation agreement on date petitioner instituted legal proceedings in the virginia juvenile and domestic relation sec_3 the separation agreement was later incorporated into the final decree of divorce petitioner’s ex-wife was later ordered by a virginia court to amend her tax returns district_court of greene county to enforce the terms of the separation agreement as a result petitioner’s ex-wife paid him dollar_figure an amount equal to the tax effect attributable to the dependency_exemption deductions and child tax_credits at issue in this case on date respondent issued petitioner the notice_of_deficiency from which this case arises discussion5 sec_151 allows deductions for personal exemptions including exemptions for dependents of the taxpayer see sec_151 sec_152 defines the term dependent in pertinent part to include a son or daughter of the taxpayer over half of whose support for the calendar_year was received from the taxpayer where the parents of a dependent_child are divorced or legally_separated sec_152 generally confers the dependency_exemption deduction on the parent with legal custody of the child the custodial_parent as an exception to the general_rule a noncustodial_parent may claim the exemption where the custodial_parent executes a valid written declaration releasing his or her claim to the exemption and the noncustodial_parent attaches that declaration to his or her federal_income_tax return sec_152 sec_5 the issue for decision is essentially legal in nature accordingly we decide it without regard to the burden_of_proof 152-4t a q a-3 temporary income_tax regs fed reg date the irs issued form_8332 to conventionalize the written declaration requirement of sec_152 see eg chamberlain v commissioner tcmemo_2007_178 form_8332 requires a taxpayer to agree not to claim a dependency_exemption deduction and to furnish the name of the child for whom exemption claims are released the years for which the claims are released the signature of the custodial_parent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and the social_security_number of the parent claiming the exemption see 114_tc_184 affd on other grounds sub nom 293_f3d_1208 10th cir although taxpayers are not required to use form_8332 any other written declaration executed by the custodial_parent must conform to its substance see id pincite chamberlain v commissioner supra neal v commissioner tcmemo_1999_97 sec_1_152-4t a q a-3 temporary income_tax regs supra in order for a document to qualify as a statement conforming to the substance of form_8332 it must contain substantially the same temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 information required by form_8332 in particular the document must satisfy the signature requirement of sec_152 miller v commissioner supra pincite sec_152 is clear it allows the dependency_exemption to be claimed by a noncustodial_parent only when that parent attaches a valid form_8332 or its equivalent to a federal_income_tax return for the taxable_year in which he or she claims the exemption see paulson v commissioner tcmemo_1996_560 peck v commissioner tcmemo_1996_33 see also brissett v commissioner tcmemo_2003_310 congress added the written declaration requirement to sec_152 in to provide more certainty to the often subjective and difficult problems of proof and substantiation that accompanied dependency_exemption deduction disputes under the prior statutory scheme h rept part pincite congress sought clarity as to which of two divorced parents would be allowed the dependency_exemption deduction for a taxable_year and accomplished it by conditioning the noncustodial parent’s claim upon the written verification of the custodial parent’s release of the claim to preserve congress’s goal we must insist on strict adherence to the requirements of sec_152 miller v commissioner supra pincite bramante v commissioner tcmemo_2002_228 the parties agree that petitioner did not attach a signed form_8332 to his federal_income_tax return for but that he did attach a copy of the separation agreement signed by his ex- wife although a separation or divorce agreement stating that the dependency_exemption deduction belongs to the noncustodial_parent and containing the custodial parent’s signature may serve as an equivalent to form_8332 in certain circumstances the agreement here does not meet the requirements of sec_152 in particular petitioner’s ex-wife makes no agreement not to claim the dependency_exemption deduction herself the conditionality of petitioner’s entitlement to the dependency_exemption deduction keeps petitioner’s ex-wife’s signature from constituting a complete waiver of her right to claim the deduction as the custodial_parent miller v commissioner supra see sec_1_152-4t a q a-3 temporary income_tax regs supra in boltinghouse v commissioner tcmemo_2003_134 the taxpayers attached to their return a copy of a divorce agreement which was signed by both the custodial_parent and the noncustodial_parent the divorce agreement in that case unconditionally granted the noncustodial_parent the dependency_exemption deduction and the court held that the agreement met all of the requirements of a written declaration under sec_152 because it conformed in substance to form_8332 unlike the divorce agreement in boltinghouse the separation agreement in this case is conditional that is petitioner is entitled to claim the exemptions for k w and w w only if he is current in his child_support_obligations this condition suggests that petitioner’s compliance with his support obligations may change from year to year such that petitioner’s entitlement to the dependency_exemption deduction for the two children is potentially subject_to change each year although petitioner did meet the condition in the internal_revenue_service cannot be expected to police divorce decrees and separation agreements because of its conditional nature the relevant part of the separation agreement does not constitute an equivalent to form_8332 and thus does not comport with the requirements of sec_152 see also brissett v commissioner supra compliance with terms of separation agreement not sufficient to authorize dependency_exemption deduction without attaching valid form_8332 or equivalent as for the child tax_credits petitioner claimed for k w and w w sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 who has not attained the age of as of the close of the taxable_year and who bears a relationship to the taxpayer as prescribed by sec_32 sec_24 because petitioner is not allowed a deduction with respect to either child under sec_151 and sec_152 it follows that for the year in issue neither child is a qualifying_child and petitioner is not entitled to claim a child_tax_credit for either child in we note that petitioner has been made whole by his ex-wife’s dollar_figure payment to him as a result of his action in the virginia court we note further that petitioner has an adequate--and more effective--remedy in the virginia courts should his ex-wife again be noncompliant with the terms of their separation agreement finally although we appreciate petitioner’s concern that this issue could arise in future years should his ex-wife not be in compliance with the terms of their agreement it is well established that each tax_year stands on its own see 55_tc_28 to reflect our disposition of the disputed issues decision will be entered for respondent
